Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.  

EXAMINER'S COMMENT
The claims presented within the RCE submission have been examined on the merits.  The claim invention has been examined on the merits and found allowable-(please also refer to the statement below and please also refer to the Rejoinder statement below). 
Rejoinder
Claims 1, 4, 10-12, 21, 23-28 and 30 are directed to a method of use. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2-3 and 5-7, directed to an election of species, previously withdrawn from consideration as a result of a restriction requirement, is hereby been rejoined and fully examined for patentability under 37 CFR 1.104.  
the restriction requirement of the election of species as set forth in the Office action mailed on 09 December 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Remarks and Amendments
	Claims 1, 4, 9-12, 21 and 23-30 were rejected under 35 USC 103 as being unpatentable over Hines et al. (US 20100247563) in view of Kerry Hughes (Market Surveys & Brief for Two Botanical Natural Products: Camu Camu (Myrciaria dubia) and Sacha inchi (Plukenetia boulubilis), pages 1-92, June 30, 2005), Ha et al.(US 20100239510), Kim et al. (KR 2016001131 DWPI Abstract), Zhang (CN 104306172 DWPI Abstract), Florence et al. (US 20180078490), Laboureau et al. (US 20150011493), Carter et al. (US 20120164087), He et al. (CN 106176347 DWPI Abstract), Hood et al. (US 20180193244) and Elie et al. (US 20090068219).  Applicant’s arguments/remarks on 11/17/2021 were sufficient to overcome this rejection and which is hereby withdrawn. 
Conclusion
	Claims 1-7, 10-12, 21, 23-28 and 30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/			/MICHAEL BARKER/Examiner, Art Unit 1655                          Primary Examiner, Art Unit 1655